                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

MARLA MORRISETT                                                       PLAINTIFF

v.                             Case No. 3:18-cv-00184-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                       DEFENDANT


                                     JUDGMENT

      Pursuant to the Memorandum and Order entered this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final determination of the Commissioner is affirmed.

This case is hereby dismissed with prejudice.

      SO ADJUDGED this 5th day of November, 2019.



                                                __________________________________
                                                UNITED STATES MAGISTRATE JUDGE
